Citation Nr: 0534388	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  03-36 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for L5 spondylolysis, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant-veteran


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel

INTRODUCTION

The veteran had active duty service from April 1997 to May 
2000.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Nashville, Tennessee.    


FINDING OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's L5 spondylolysis is manifest by symptoms 
compatible with sciatic neuropathy with characteristic pain 
and little intermittent relief.  

3.  The veteran maintains lumbar flexion to 70 degrees and 
extension to 0 degrees.


CONCLUSION OF LAW

Criteria for a rating of 60 percent, and no higher, for L5 
spondylolysis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5293 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in January 2002, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete her claim, including what part of that evidence she 
was to provide and what part VA would attempt to obtain for 
her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of her claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, the 
Board finds that VA met its duty to notify the veteran of her 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C. Section 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was given VCAA notice in January 2002, 
prior to the September 2002 AOJ decision here on appeal, in 
keeping with Pelegrini.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
providing physical examinations, and affording her the 
opportunity to give testimony before the Board in April 2005.  
It appears that all known and available records relevant to 
the issue here on appeal have been obtained and are 
associated with the veteran's claims file, and the veteran 
does not appear to contend otherwise.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the veteran and that no further action is necessary 
to meet the requirements of the VCAA.

The veteran asserts that her back disability is more severe 
than rated.  She has requested that a 60 percent rating be 
assigned as she believes her symptoms are compatible with 
sciatic neuropathy and she relates that she has very little 
relief from her symptoms notwithstanding the continued use of 
narcotic pain medication.  The veteran credibly testified 
before the Board that she has been advised that treatment in 
addition to the conservative treatment with medication is not 
warranted at this time.  She also stated that her activities 
had been limited by her need to use a cane and use strong 
pain medication.
 
Treatment records dated through April 2003 show that the 
veteran has continued complaints of pain in her low back and 
radiating mainly into her right leg and foot.  She has been 
treated with pain medication and steroid injections for L5 
spondylosis.  An April 2001 VA medical record shows that the 
veteran had two magnetic resonance imaging (MRI) tests 
performed, both of which were negative; x-rays of her lumbar 
spine and pelvis were also negative at that time.  A November 
2001 record showed that the veteran had subjective decrease 
in pinprick and light touch on her posterior right thigh and 
lateral calf; she had decreased ranges of motion in the 
lumbar spine as well as tenderness and spasm of the 
paraspinous muscles along the lumbar area.  The assessment 
included chronic low back pain with radiculopathy.  

The veteran underwent VA examination in April 2002 in 
complained of worsening pain, especially with ambulation and 
while sitting in a car.  She related that she occasionally 
had difficulty using her right lower extremity secondary to 
pain in her back.  Upon physical examination, the veteran had 
flexion in the lumbar spine to approximately 75 to 80 degrees 
and could extend only to about 5 degrees limited by 
inflexibility and pain; lateral rotation was intact 
bilaterally and she had lateral movement approximately 20 
degrees to the left and 20 degrees to the right.  The veteran 
had a negative straight leg test and intact reflexes in both 
lower extremities.  She had intact sensation throughout.  X-
rays of the lumbar spine demonstrated pars defect on the left 
at L5 and very mild leftward curvature of the lower lumbar 
spine.  There was no evidence of spondylolisthesis.  The 
examiner reported that full outpatient neurosurgical work and 
outpatient radiographic images did not reveal any specific 
progressive bony abnormality and he opined that the veteran's 
pain was most likely related to spasm versus persistent 
muscle/bone injury.  


A December 2002 electromyogram (EMG) report showed that the 
veteran complained of low back pain and radiating pain and 
numbness into the right more than the left lower extremities 
and dorsal feet.  The examiner commented that left peroneal 
motor distal latency was marginally prolonged after 
temperature correction otherwise bilateral peroneal motor 
conduction studies were normal.  The bilateral sural and 
superficial peroneal sensory conduction studies were normal.  
The needle examination revealed mild chronic reinnervation 
change in a pattern suggesting right L5 root involvement.  
The examiner concluded that this was an abnormal study and 
that there was evidence of mild chronic reinnervation in a 
distribution suggesting old ("healed") or chronic right L5 
radiculopathy.  

The veteran was afforded another VA examination in June 2003, 
and it was noted that an October 2002 MRI revealed an annular 
disc bulge at L5-S1 as well as bilateral articular facet 
hypertrophy at L4-L5 and bilateral neuroforaminal narrowing 
at this level.  The examiner noted the veteran's pain was 
located in her low back and radiated down into her leg; she 
was also noted to experience numbness down into her right 
leg.  Physical examination showed that the veteran had 
flexion to 90 degrees, extension to 0 degrees, and bilateral 
lateral rotation to 30 degrees.  Motor sensation were intact 
in the lower extremities.  The diagnostic impression was L5 
spondylolysis and the examiner opined that the veteran's back 
problems had worsened since she was previously examined.

The veteran's most recent VA examination of record is dated 
in February 2004.  At that time, she continued to complain 
that shooting pain went from her back all the way into her 
toes on the right.  She had intermittent numbness in her 
right leg as well as intermittent numbness in her bilateral 
feet area.  The veteran related that her right leg had became 
very weak over the last couple of years.  The examiner 
commented that a December 2003 MRI revealed bilateral 
spondylolysis without evidence of spondylolisthesis in the 
L5-S1 area; there was also a diffuse disc bulge noted with 
posterior osteophytosis and no significant central canal 
stenosis, but mild neuroforaminal narrowing was present 
bilaterally.  There was also mild facet joint hypertrophy in 
the L4-L5 area.  Physical examination revealed that there was 
mild point tenderness just lateral to the right side of the 
spine in the L5-S1 area.  Reflexes were symmetric and 
somewhat increased in the lower extremities.  Strength in the 
lower extremities was 5/5 on the left.  Flexion was to 70 
degrees and extension was to 0 degrees; the veteran had 
decreased lateral motion and all ranges of motion of the back 
caused pain.  The diagnostic impression was back pain which 
was causing severe functional impairment and the examiner 
opined that the veteran's range of motion and joint function 
in her back was certainly limited by pain and lack of 
endurance as well as very frequent significant flare-ups of 
symptoms.  The examiner noted that pain seemed to be the 
veteran's major functional impact and the examiner further 
opined that the veteran's difficulties appeared to stem from 
her L5-S1 area.  The examiner also noted that MRI and nerve 
conduction studies showed post-traumatic bony changes in the 
L5-S1 area as well as disc bulging and nerve foraminal 
narrowing which likely contributed to the veteran's symptoms.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  
 
The veteran's L5 spondylolysis is rated by analogy under 
38 C.F.R. § 4.71a, Diagnostic Code 5293, for intervertebral 
disc syndrome because there is no diagnostic code that sets 
forth criteria for assigning disability evaluations for the 
exact disability experienced by the veteran.  The Board 
notes that when an unlisted condition is encountered, it is 
permissible to rate that condition under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology, are 
closely analogous.  See 38 C.F.R. § 4.20.  

The veteran's low back disability is evaluated as 40 percent 
disabling under Diagnostic Code 5293, based on a finding of 
severe, recurring attacks with only intermittent relief.  At 
the time the veteran filed her claim, Diagnostic Code 5293 
allowed for the assignment of a 60 percent rating when there 
was evidence of persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the side of the diseased disc with little 
intermittent relief.

During the course of this appeal, the schedular criteria for 
rating intervertebral disc syndrome were amended.  See 67 
Fed. Reg. 54345-54349 (August 22, 2002) (effective September 
23, 2002), codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).  Under the schedular requirements which became 
effective on September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) began being evaluated 
based upon either the total duration of incapacitating 
episodes over the past twelve months or a combination of 
separate evaluations of chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities under 38 C.F.R. § 4.25, whichever method 
resulted in the higher evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, effective September 23, 2002.  
Specifically, a 10 percent evaluation is assigned when there 
is evidence of incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past twelve months; a 20 percent evaluation is assigned 
when there is evidence of incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past twelve months; a 40 percent evaluation is 
assigned when there is evidence of incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past twelve months; and, a 60 percent 
evaluation is assigned when there is evidence of 
incapacitating episodes having a total duration of at least 
six weeks during the past twelve months.    

For purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  See 38 C.F.R. § 4.71a, 
Note 1 following Diagnostic Code 5293, effective September 
23, 2002.  With regard to evaluations on the basis of chronic 
manifestations, orthopedic disabilities are evaluated using 
the rating criteria for the most appropriate orthopedic 
diagnostic code or codes; neurologic disabilities are 
evaluated separately using the rating criteria for the most 
appropriate neurologic diagnostic code or codes.  See 38 
C.F.R. § 4.71a, Note 2 following Diagnostic Code 5293, 
effective September 23, 2002.  If intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
each segment is evaluated on the basis of chronic orthopedic 
and neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  See 38 C.F.R. § 4.71a, Note 3 following Diagnostic 
Code 5293, effective September 23, 2002.  

Additionally, effective September 26, 2003, all rating 
criteria applicable to the diseases and injuries of the spine 
under 38 C.F.R. § 4.71a were amended, including criteria for 
rating intervertebral disc syndrome.  See 68 Fed. Reg. 51. 
454 (August 27, 2003) codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2004).  The amendment changed 
the diagnostic code numbers used for all spine disabilities 
and instituted the use of a general rating formula for 
diseases and injuries of the spine for the new Diagnostic 
Codes 5235 to 5243 unless 5243 is evaluated under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes as outlined above under the 
discussion of Diagnostic Code 5293 (Intervertebral Disc 
Syndrome is redesignated as Diagnostic Code 5243).  

The general rating formula is as follows: 

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:

Unfavorable ankylosis of the entire spine 
.....................100

Unfavorable ankylosis of the entire 
thoracolumbar spine......50


Unfavorable ankylosis of the entire cervical 
spine; or
forward flexion of the thoracolumbar spine 30 
degrees or 
less; or favorable ankylosis of the entire 
thoracolumbar
spine..................................................................40

Forward flexion of the cervical spine 15 
degrees or less;
or, favorable ankylosis of the entire cervical 
spine............30

Forward flexion of the thoracolumbar spine 
greater than 
30 degrees but not greater than 60 degrees; 
or, forward
flexion of the cervical spine greater than 15 
degrees but not
greater than 30 degrees; or, the combined 
range of motion
of the thoracolumbar spine not greater than 
120 degrees; or,
the combined range of motion of the cervical 
spine not
greater than 170 degrees; or, muscle spasm or 
guarding
severe enough to result in an abnormal gait or 
abnormal
spinal contour such as scoliosis, reversed 
lordosis, or
abnormal kyphosis...................................................20

Forward flexion of the thoracolumbar spine 
greater
than 60 degrees but not greater than 85 
degrees; or,
forward flexion of the cervical spine greater 
than 30
degrees but not greater than 40 degrees; or, 
combined
range of motion of the thoracolumbar spine 
greater than
120 degrees but not greater than 235 degrees; 
or, 
combined range of motion of the cervical spine 
greater
than 170 degrees but not greater than 335 
degrees; or,
muscle spasm, guarding, or localized 
tenderness not
resulting in abnormal gait or abnormal spinal 
contour; or,
vertebral body fracture with loss of 50 
percent or 
more of the height...................................................10

Finally, the Board notes that 38 C.F.R. §§ 4.40 and 4.45 
require the Board to consider a veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate evaluation for a disability using the limitation 
of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. 
App. 7, 10 (1996).  The Court interpreted these regulations 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), and held that all 
complaints of pain, fatigability, etc., shall be considered 
when put forth by a veteran.  In accordance therewith, and in 
accordance with 38 C.F.R. § 4.59, which requires 
consideration of painful motion with any form of arthritis, 
the veteran's reports of pain have been considered in 
conjunction with the Board's review of the limitation of 
motion diagnostic codes.

It is important to note that VA's General Counsel has held 
that, where a law or regulation changes during the pendency 
of a claim for an increased rating, VA should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for VA to apply both the old 
and new versions of the regulation.  If the revised version 
of the regulation is more favorable, however, the retroactive 
reach of the new regulation under 38 U.S.C.A. § 5110(g) can 
be no earlier than the effective date of the change.  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000); see also, 38 C.F.R. 
§ 3.114.  

Following a complete review of the record evidence in 
conjunction with all rating criteria, the Board finds that 
the criteria in place at the time the veteran filed her claim 
is the most beneficial to her.  Specifically, the medical 
evidence clearly shows that the veteran has persistent 
symptoms compatible with sciatic neuropathy in that she has 
consistently complained of pain radiating in the right lower 
extremity and bottom of her foot that limits her ability to 
function.  Additionally, there appears to be no doubt that 
the veteran experiences very little intermittent relief from 
her symptoms with the use of pain medication.  Thus, the 
Board finds that criteria for a 60 percent evaluation under 
the regulations in effect prior to the September 2002 changes 
have been met and such a rating is granted on a schedular 
basis.

In reviewing all other rating criteria for the spine, the 
Board finds that a rating higher than 60 percent is not 
warranted.  Specifically, the veteran maintains lumbar 
flexion to 70 degrees and extension to 0 degrees.  Even when 
considering her complaints of pain with motion and her 
increased functional impairment during periods of symptom 
exacerbation, the evidence, including the veteran's credible 
testimony, does not suggest that she experiences unfavorable 
ankylosis of the entire spine so as to allow for the 
assignment of a 100 percent rating under the current rating 
criteria.

The Board points out that it reviewed additional rating 
criteria such as that found at 38 C.F.R. § 4.124a, Diagnostic 
Code 8520, in an effort to ensure that this veteran's back 
disability is properly evaluated.  Diagnostic Code 8520 
allows for assignment of an 80 percent rating when there is 
complete paralysis due to sciatic nerve damage with the foot 
dangling and dropping, no active movement of the muscle below 
the knee possible, and flexion of the knee weakened or (very 
rarely) lost.  Because there is no evidence of symptoms so 
severe as to allow the higher rating of 80 percent, the Board 
finds that a rating higher than 60 percent is denied on a 
schedular basis.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran does not assert that she is totally unemployable 
because of his service-connected back disability, but 
testified before the Board that she had recently dropped out 
of school because of her back pain and limitation.  She has 
not, however, identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings and the Board has been similarly 
unsuccessful in identifying exceptional factors.  
Specifically, the veteran has not required frequent periods 
of hospitalization for her spine disability and her treatment 
records are void of any finding of exceptional limitation 
beyond that contemplated by the schedule of ratings.  The 
Board does not doubt that limitation caused by severe pain 
and limited functioning has an adverse impact on 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. Section 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Consequently, the Board finds that the 60 percent evaluation 
assigned in this decision adequately reflects the clinically 
established impairment experienced by the veteran and a 
higher rating is not warranted on an extra-schedular basis.  
The Board points out that the 60 percent rating assigned is a 
grant of the specific benefit requested by the veteran.


ORDER

Entitlement to a 60 percent rating, and no higher, for L5 
spondylolysis is granted, subject to the laws and regulations 
governing the award of monetary benefits.  



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


